MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                           FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                             Jan 22 2019, 5:30 am

court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Stacy R. Uliana                                          Curtis T. Hill, Jr.
Bargersville, Indiana                                    Attorney General of Indiana

Doug Walton                                              George P. Sherman
Evansville, Indiana                                      Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Mickey Rowe,                                             January 22, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-841
        v.                                               Appeal from the Pike Circuit Court
                                                         The Honorable Jeffrey L.
State of Indiana,                                        Biesterveld, Judge
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         63C01-1707-FA-456



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-841 | January 22, 2019                Page 1 of 17
                                             Case Summary
[1]   In 2007, Mickey Rowe was charged with six offenses, including Class C felony

      incest of his daughter, A.J., and Class D felony maintaining a common

      nuisance. In November 2008, the State amended the charging information to

      add a count of Class D felony obstruction of justice. On or about that date,

      Rowe pled guilty to the maintaining a common nuisance and obstruction of

      justice charges, and the remainder of the counts were dismissed with prejudice.

      In 2017, A.J. contacted authorities and provided a statement describing that

      Rowe had abused her for more than fifteen years. Thereafter, the State charged

      Rowe with Class A felony child molesting and Class A felony criminal deviate

      conduct resulting in serious bodily injury. Rowe filed a motion to dismiss

      arguing that, given the 2008 plea agreement and dismissal with prejudice of the

      incest and other charges, the State was barred from prosecuting him by the

      successive prosecution statute, Ind. Code § 35-41-4-4. The trial court denied his

      motion to dismiss, and Rowe filed this interlocutory appeal, claiming that the

      State was barred from prosecuting him for acts stemming from an improper

      sexual relationship with A.J. because that matter had already been prosecuted

      and resolved by plea agreement.


[2]   We affirm.


                                   Facts & Procedural History
[3]   A.J. is the biological daughter of Rowe and Tracy Mathis (Mother). A.J. was

      born in June 1988, and she lived with Mother and did not know Rowe until


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-841 | January 22, 2019   Page 2 of 17
      1997, when Mother and Rowe reunited and Rowe moved into their Winslow,

      Indiana home. A.J. was around nine years old at the time. At some point, the

      family moved from Winslow to Martinsville, to Terre Haute, to Nashville,

      Tennessee, and then, in 2006, to Petersburg, Indiana. In Petersburg, Rowe and

      Mother owned and operated Rockstar Tattoo Parlor.


[4]   In March, April, and May 2007, Officer Steve Nash of the Petersburg Police

      Department spoke to Irwin Glispie, a former employee of Rockstar Tattoo

      Parlor. Glispie reported to Officer Nash that in the fall and winter of 2006, A.J.

      told Glispie that she had been having a sexual relationship with Rowe for about

      the past six years, dating back to when A.J. was approximately twelve years

      old. Glispie also told Officer Nash that Rowe admitted to having a sexual

      relationship with A.J. and that other people, including Mother, knew about the

      sexual relationship. Glispie described an incident that occurred at the tattoo

      shop in the winter of late 2006 or early 2007 when Glispie saw blood on the

      floor, and that, as Mother was cleaning it, Rowe commented that the blood was

      from his having sex with A.J. Glispie got fired or quit his job after a dispute

      arose between him and Rowe concerning Rowe’s sexual relationship with A.J.


[5]   Following Glispie’s report, police interviewed other individuals, one of whom

      was a long-time female friend of A.J.’s who told officers that she had visited the

      family’s homes in Winslow, Terre Haute, Nashville, and Petersburg and had

      seen Rowe touch and grab A.J. in a sexual way. The friend recalled seeing the

      displays as early as when A.J. was in sixth grade. As part of its investigation of

      Rowe, police also viewed Rowe’s conversations on MySpace chatrooms.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-841 | January 22, 2019   Page 3 of 17
      Through their investigation police learned information that supported Glispie’s

      report of an incestuous relationship between Rowe and A.J. The investigation

      also revealed information that Rowe was having sexual encounters with other

      teenage females at the Rockstar Tattoo Parlor.


[6]   In May 2007, the State charged Rowe under Cause No. 63C01-0705-FB-299

      (Cause 299) with six offenses: Count I, Class C felony incest; Count II, Class D

      felony maintaining a common nuisance; Count III, Class D felony maintaining

      a common nuisance; Count IV, Class A misdemeanor obscene performance;

      Count V, Class D felony dealing in marijuana; and Count VI, Class B felony

      sexual misconduct with a minor. Rowe filed a motion to sever the charges, and

      the parties agreed as follows: Count I, incest, would be tried individually;

      Counts II and III were severed and filed under cause number 63C01-0707-FD-

      439 (Cause 439); Count IV was severed and filed under cause number 63C01-

      0707-CM-149; and Counts V and VI were severed and filed under cause

      number 63C01-0707-FB-440. As is relevant here, the language of the incest

      charge (Count I of Cause 299) read as follows:


              [O]n or about the months of November, December 2006 and
              January, February 2007, at Pike County, State of Indiana, the
              said MICK ROWE A/K/A HANDSOME MICK ROWE being
              at least Eighteen (18) years of age, to-wit: approximately thirty-
              nine (39) years of age, having been born in the month of August,
              1967, did knowingly engage in Sexual Intercourse with his
              biological child to-wit: a minor with initials [A.J.], all of which
              was contrary to the form of the Statutes in such cases made and
              provided and against the peace and dignity of the State of
              Indiana.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-841 | January 22, 2019   Page 4 of 17
      Appellant’s Supplemental Appendix Vol. 2 at 31.


[7]   In the course of discovery, A.J. was deposed in July 2008, and she denied that

      Rowe ever sexually abused her. Her testimony included:


              Q: Have you had sexual intercourse with your dad?


              A. Never. That’s disgusting.


              Q. Ever?


              A. Ever.


              Q. Okay.


              A. I would not dream of doing so.


      Appellant’s Appendix Vol. 2 at 78. In her testimony, A.J. confirmed that she had

      given a written statement in which she denied having had sexual relations with

      Rowe.


[8]   On November 24, 2008, the State requested and received permission to amend

      the charging information in Cause 299 to add Count II, Class D felony

      obstruction of justice. The next day, the State entered into a plea agreement

      with Rowe to resolve the charges under all four cause numbers. He pled guilty

      to the following two offenses: (1) Class D felony obstruction of justice (which

      was the later-added Count II of Cause 299), and (2) Class D felony maintaining




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-841 | January 22, 2019   Page 5 of 17
      a common nuisance (Count II in Cause 439).1 The remaining six charges in the

      separate cause numbers were dismissed with prejudice, including the incest

      charge. The trial court accepted the plea agreement and sentenced Rowe to

      concurrent terms of eighteen months in jail under Cause 299 and eighteen

      months in jail under Cause 439, with credit for time served.


[9]   In May 2017, A.J. contacted the Pike County Sheriff’s Department and

      requested to meet with law enforcement to report that Rowe had sexually

      abused her, beginning when he moved in with the family in 1997 and lasting

      until she left him in or around 2015. A.J., accompanied by her husband, drove

      from Florida and met with Detective J. Tobias Odom and the Pike County

      Prosecutor on May 12, 2017. Following the hours-long interview, authorities




      1
        The Class D felony obstruction of justice and Class D felony maintaining a common nuisance charges
      alleged, respectively:

               [On] or about May 30, 2008 at Pike County, State of Indiana, the said MICK ROWE
               A/K/A HANDSOME MICK ROWE did knowingly commit Obstruction of Justice by
               knowingly using in a deposition in an ongoing criminal proceeding a false document,
               being a Myspace message purporting to have been made by Irwin Glispie, all with the
               intention that the said false document appear in evidence in the said proceeding, all of
               which was contrary to the form of the Statutes in such cases made and provided and
               against the peace and dignity of the State of Indiana.


               [O]n or about the months of November, December 2006 and January, February 2007, at
               Pike County, State of Indiana, and on multiple occasions therein, the said MICK ROWE
               A/K/A HANDSOME MICK ROWE did knowingly maintain a building for keeping
               and using marijuana to-wit: Rockstar Tattoo Parlor located at 715 Main, Petersburg, Pike
               County, Indiana, all of which was contrary to the form of the Statutes in such cases made
               and provided and against the peace and dignity of the State of Indiana.


      Appellant’s Supplemental Appendix Vol. 2 at 31, 34.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-841 | January 22, 2019                     Page 6 of 17
       contacted other individuals, including Mother and Glispie. Thereafter,

       Detective Odom prepared a probable cause affidavit and the 2017 charges were

       filed.


[10]   During the interview with police, A.J. recalled the first time Rowe touched her

       was in 1997, shortly after Rowe had moved into the home. He touched her

       vagina, over her clothes, which she said he continued to do essentially

       whenever they were alone, and the touching increased in frequency and

       duration. After a few months, the touching progressed from touching outside

       her clothes, to under her clothes, to eventually removing her clothes. A.J.

       reported that, in 1997, while living in Winslow and when A.J. was nine years

       old, Rowe touched her vagina and manipulated her labia.


[11]   When A.J. was eleven or twelve years old, the family moved to Martinsville.

       A.J. told the detective that Rowe continued with the inappropriate touching

       and, by then, Rowe was penetrating her vagina with his fingers. After about six

       months in Martinsville, the family moved to Terre Haute, and after a few days

       of attending school, A.J. began being home schooled by Rowe. She said that

       he had her watch pornography three to five times a week. Rowe continued the

       touching and attempted unsuccessfully to penetrate her with his penis. He

       agreed to give her a dog if she performed oral sex on him, which she did, and

       which lead to repeated demands for it. A.J. recalled that the family moved to

       Nashville, Tennessee when she was around sixteen years old. Rowe continued

       to attempt intercourse but she said he was frustrated that it was not successful



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-841 | January 22, 2019   Page 7 of 17
       due to her tensing up and due to their size difference. 2 In 2006, the family

       moved from Nashville to Petersburg, Indiana, where she recalled the first

       instance of intercourse with ejaculation, which occurred at Rockstar Tattoo

       Parlor. She said that, thereafter, intercourse became more common.


[12]   A.J. described an incident occurring in June of 2006, shortly before her

       eighteenth birthday. Rowe had learned that A.J. had a crush on a boy near her

       age, and Rowe argued with her about it at the tattoo shop. He pushed her

       down on her stomach, put a hand between her shoulder blades, and forced anal

       intercourse, which caused her to bleed for several days.


[13]   Later, A.J. confided in Glispie that Rowe had been sexually abusing her, and

       Glispie went to law enforcement and the State filed the May 2007 charges

       against Rowe. A.J. stated that Rowe had instructed her what to say in the 2008

       deposition, telling her to deny the sexual relationship with him and placing her

       in fear if she were to tell the truth.


[14]   A.J. stated that, after the incest and other charges were dismissed, she moved

       with Rowe to Oakland City, where he opened another tattoo shop, and then,

       when she was twenty-one, they moved to Evansville. At his instruction, A.J.

       became a stripper, working five or six days a week, and gave him the money, as

       he did not have a regular job. He also began prostituting her. According to

       A.J., Rowe controlled the money and only gave her some when he thought she




       2
           She estimated that Rowe weighed over 400 pounds.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-841 | January 22, 2019   Page 8 of 17
       deserved or needed it. She was with Rowe until age twenty-seven, when in the

       fall of 2015, A.J. met her current husband and left Rowe. Detectives spoke to

       other individuals, who corroborated that Rowe was manipulative and

       brainwashed A.J. and that she was dependent on him.


[15]   Based on their interview with A.J., the State charged Rowe on July 27, 2017

       with Class A felony child molesting and Class A felony criminal deviate

       conduct resulting in serious bodily injury, which, respectively, read as follows:


               [O]n or about 1997 in Winslow, Pike County, State of Indiana,
               MICKEY E. ROWE, a person of at least twenty-one (21) years
               of age did knowingly perform deviate sexual conduct with A.J.
               (A Minor), a child under the age of fourteen years, to-wit: nine
               (9) years old with D.O.B. of June 1988, by penetrating the child’s
               sex organ with his fingers, and forcing the child’s labia apart.


               [F]rom mid to late June, 2006 in Petersburg, Pike County, State
               of Indiana, MICKEY E. ROWE did knowingly cause A.J. (A
               Minor), to submit to deviate sexual conduct when such other
               person was compelled by force, to wit: after a verbal argument
               escalated, Mickey E. Rowe pushed A.J. (A Minor) down on her
               stomach, put one hand between her shoulder blades, pulled down
               A.J.’s shorts and underwear and forced anal sexual intercourse
               on A.J., said act resulting in serious bodily injury [], to-wit:
               extreme pain and anal bleeding for three (3) days.


       Appellant’s Appendix Vol. 2 at 29-30.


[16]   On December 20, 2017, Rowe filed a motion to dismiss the charges. Rowe

       alleged that the present charges should be dismissed because they were barred

       by I.C. § 35-41-4-4, which provides, in relevant part, that a prosecution is barred

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-841 | January 22, 2019   Page 9 of 17
       if “the instant prosecution is for an offense with which the defendant should

       have been charged in the former prosecution.” In his motion to dismiss, Rowe

       asserted that the 2007 and the 2017 allegations were based on the “same fact

       patterns” and that Rowe “should have been prosecuted for the current charges”

       in 2007 when the State filed charges against him in the cause numbers discussed

       above. Appellant’s Appendix Vol. 2 at 53. He argued, “To take alleged facts that

       were or should have been known to the complaining witness at the time of the

       2007 case and dress[] them up in a different costume by filing as different

       offenses . . . does not change the fact that if Mr. Rowe was to be prosecuted for

       these crimes, the opportunity to have done so was when the original cases were

       charged in 2007.” Id. at 59.


[17]   The court denied Rowe’s motion on February 9, 2018. In its order, the trial

       court found that, at the time the State filed Cause 299 in July 2007, the State

       “was unaware of facts sufficient to constitute probable cause tending to show

       that the defendant had sexually molested A.J. as a nine (9) year old child in

       1997” and “was unaware of facts sufficient to constitute probable cause tending

       to show that the defendant had engaged in an act of forced anal intercourse

       with A.J. in June of 2006.” Id. at 111-12. The trial court’s order further found:

       (1) the 2007 incest charge alleged conduct in November 2006 through February

       2007; (2) the incest charge was based on Glispie’s report to authorities that

       Rowe had been engaging in a sexual relationship with A.J. for six years, dating

       back to when A.J. was twelve, and Glispie did not have specifics as to what sex

       acts or locations of sex acts were involved; (3) A.J. did not cooperate with the


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-841 | January 22, 2019   Page 10 of 17
       2007 incest prosecution and first disclosed it to law enforcement in May 2017;

       and (4) A.J.’s May 2017 disclosure formed the basis of the 2017 charges that

       alleged molestation in 1997 and forced anal intercourse in June 2006.


[18]   After the trial court denied his motion to dismiss, Rowe filed a motion to certify

       the order for interlocutory appeal, which the trial court granted. We accepted

       jurisdiction, and Rowe now appeals.


                                        Discussion & Decision
[19]   Rowe contends that the trial court abused its discretion when it denied his

       motion to dismiss. We review the trial court’s decision for an abuse of

       discretion. Thompson v. State, 966 N.E.2d 112, 117 (Ind. Ct. App. 2012), trans.

       denied. An abuse of discretion occurs when the trial court’s decision is clearly

       against the logic and effect of the facts and circumstances before it, or when the

       court misinterprets the law. Id. We will not reweigh the evidence, and we

       resolve any conflicts in the evidence in favor of the trial court’s ruling. Schmidt

       v. State, 986 N.E.2d 858, 860 (Ind. Ct. App. 2013), trans. denied. We will affirm

       the trial court on any basis apparent in the record. Id.


[20]   Under Ind. Code § 35-34-1-4(a)(7), a defendant may move to dismiss a

       prosecution prior to trial on grounds that “[t]he prosecution is barred by reason

       of a previous prosecution.” Likewise, I.C. § 35-34-1-10(d) permits a defendant

       who has been sentenced on a guilty plea to move for a dismissal of an

       information “for a related offense” and that “[t]he motion shall be granted if the

       plea of guilty was entered on the basis of a plea agreement in which the

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-841 | January 22, 2019   Page 11 of 17
       prosecutor agreed . . . not to prosecute other potential related offenses.” Here,

       Rowe sought dismissal, arguing that the 2017 charges were barred under the

       successive prosecution statute, I.C. § 35-41-4-4, as well as by his plea

       agreement. He argues on appeal that “[t]he trial court erroneously interpreted

       Ind. Code 35-41-4-4 to permit successive prosecutions based on allegations of

       the same incestual relationship resurrected by the alleged victim’s changed

       story.” Appellant’s Brief at 9.


[21]   Indiana’s successive prosecution statute provides, in relevant part:


               A prosecution is barred if all of the following exist:


               (1) There was a former prosecution of the defendant for a
               different offense or for the same offense based upon different
               facts.


               (2) The former prosecution resulted in an acquittal or a
               conviction of the defendant or in an improper termination under
               section 3 of this chapter.


               (3) The instant prosecution is for an offense for which the
               defendant should have been charged in the former prosecution.


       I.C. § 35-41-4-4(a) (emphasis added). The parties appear to be in agreement

       that subsections (a)(1) and (a)(2) have been satisfied, but they disagree as to

       whether Rowe “should have been charged in the prior prosecution” as required

       in subsection (a)(3). Our Supreme Court has held that the words “should have

       been charged” must be read in conjunction with Indiana’s joinder statute.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-841 | January 22, 2019   Page 12 of 17
Williams v. State, 762 N.E.2d 1216, 1219 (Ind. 2002); State v. McDonald, 954

N.E.2d 1031, 1033 (Ind. Ct. App. 2011). The joinder statute provides in

relevant part:


        A defendant who has been tried for one (1) offense may
        thereafter move to dismiss an indictment or information for an
        offense which could have been joined for trial with the prior
        offenses under section 9 of this chapter. The motion to dismiss
        shall be made prior to the second trial, and shall be granted if the
        prosecution is barred by reason of the former prosecution.


I.C. § 35-34-1-10(c); Williams, 762 N.E.2d at 1219. Section 9, to which the

joinder statute refers, reads:


        Two (2) or more offenses may be joined in the same indictment
        or information, with each offense stated in a separate count,
        when the offenses:


                 (1) are of the same or similar character, even if not part of
                 a single scheme or plan; or


                 (2) are based on the same conduct or on a series of acts
                 connected together or constituting parts of a single scheme
                 or plan.


I.C. § 35-34-1-9(a). Generally, “‘where two or more charges are based on the

same conduct or on a series of acts constituting parts of a single scheme or plan,

they should be joined for trial.’” McDonald, 954 N.E.2d at 1034 (quoting

Williams, 762 N.E.2d at 1220). In determining whether crimes are part of a

single scheme or plan, we examine “whether they are connected by a distinctive


Court of Appeals of Indiana | Memorandum Decision 18A-CR-841 | January 22, 2019   Page 13 of 17
       nature, have a common modus operandi, and a common motive.” Hahn v.

       State, 67 N.E.3d 1071, 1082 (Ind. Ct. App. 2016) (quoting Williams, 762 N.E.2d

       at 1220), trans. denied.


[22]   Here, Rowe claims that the 2017 charges are based on the same sexual

       relationship upon which the 2007 incest charge was based and that they are part

       of one single scheme and therefore should have been joined in the 2007

       prosecution. He argues, “The State should not be able to seek refuge after

       conducting a shoddy investigation or even rewarding a lying witness[,]” and

       that “[i]f inconsistent statements and new accusations by an adult victim can

       justify successive prosecutions, those accused of sexual offenses will live forever

       under the threat of prosecution.” Appellant’s Brief at 8-9, 12. We reject Rowe’s

       contention that the 2017 charges should have been brought as part of the 2007

       prosecution.


[23]   The 2007 incest charge alleged that Rowe committed Class C felony incest

       when “during the months of November, December 2006 and January, February

       2007,” he “engage[d] in sexual intercourse” with A.J. Appellant’s Supplemental

       Appendix Vol. 2 at 34. In contrast, the two 2017 charges alleged that Rowe

       committed: (1) Class A felony child molesting, when in 1997, he knowingly

       performed deviate sexual conduct with A.J. by penetrating her vagina with his

       fingers, and (2) Class A felony criminal deviate conduct resulting in serious

       bodily injury, when in June 2006, Rowe knowingly caused A.J. to submit to

       deviate sexual conduct when he forced anal sexual intercourse upon A.J. that

       resulted in extreme pain and bleeding for several days. The 2017 charges were

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-841 | January 22, 2019   Page 14 of 17
       thus based on Rowe’s conduct in 1997 and in June 2006, whereas the 2007

       incest charge alleged conduct that occurred later, “during the months of

       November, December 2006 and January, February 2007.” Accordingly, the

       2017 charges were not only temporally distinct from the 2007 incest charge,

       they were also not based on a series of acts “so connected” to the 2007 incest

       charge “that they constituted parts of a single scheme or plan.” Williams, 762

       N.E.2d 1220.3


[24]   Furthermore, the 2007 charge of incest was based on Glispie’s reports to

       authorities and the ensuing interviews with other individuals; the charge was

       not based on information from A.J., who did not cooperate with the

       investigation because of Rowe’s influence. Because she did not come forward

       to authorities until May 2017, the State was not aware of and did not have

       sufficient evidence in 2007 to charge Rowe with the now-charged 1997 and

       June 2006 conduct. See McDonald, 954 N.E.2d at 1035 (“[t]his is not a case of

       attempted piecemeal prosecution” and “[t]he State simply had inadequate




       3
         In Williams v. State, 762 N.E.2d 1216 (Ind. 2002), the Court determined that Williams was entitled to
       dismissal of a second set of charges. There, a defendant sold cocaine to an undercover officer and then fled
       into a nearby vacant apartment, where he was apprehended. When Williams was caught, the officer
       discovered cocaine on him. The State first charged Williams with residential entry and possession of the
       cocaine discovered on him at his arrest, and later, the State charged Williams with delivery of the cocaine to
       the undercover officer and possession of cocaine. Williams pled guilty to the first possession charge and,
       upon conviction, sought to dismiss the second set of charges. Our Supreme Court held that Williams was
       entitled to dismissal of the second set of charges because those charges “were based on a series of acts so
       connected that they constituted parts of a single scheme or plan” and should have been charged in a single
       prosecution. Id. at 1220. We find that, unlike in Williams, the charges filed against Rowe were not based on
       a series of acts so connected that they constitute parts of a single scheme.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-841 | January 22, 2019                  Page 15 of 17
       evidence to support charging McDonald until July 2010”). The trial court did

       not abuse its discretion when it determined that the successive prosecution

       statute did not bar the State from bringing the two charges against Rowe in

       2017.


[25]   Rowe contends that even if the successive prosecution statute does not bar the

       2017 charges, due process and contract principles do because “[t]he language of

       the 2008 plea agreement prevents the State from prosecuting the alleged sexual

       relationship between A.J. and Rowe.” Appellant’s Brief at 17. Rowe pled guilty

       to maintaining a common nuisance and obstruction of justice and agreed to

       serve an eighteen-month jail sentence in exchange for the State dismissing with

       prejudice its charge that Rowe had sexual intercourse with A.J. on or about the

       months of November of 2006 and February of 2007. Apparently in recognition

       of the fact that the dismissed incest charge covered conduct that occurred

       during the months of November 2006 through February 2007, whereas the 2017

       charges covered prior conduct in 1997 and in June 2006, Rowe asserts that

       “[w]hen the parties took depositions in Cause No. [440] . . . they were asking

       about any sexual contact with Rowe at any time” and “[t]hus, when the State

       agreed to dismiss with prejudice Cause No. [440], Rowe had a reasonable

       expectation that the State was resolving all allegations he had a sexual

       relationship with his daughter.” Id. at 18. He claims, “The State agreed to

       drop the charges relating to the alleged incestual relationship in exchange for

       1.5 years of jail time.” Id.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-841 | January 22, 2019   Page 16 of 17
[26]   Contrary to his suggestion, the State did not agree to drop any and all charges

       “relating to the alleged incestual relationship” between Rowe and A.J. It

       agreed to drop an incest charge alleging that, between the months of November

       2006 and February 2007, Rowe had sexual intercourse with A.J. We reject

       Rowe’s attempt to effectively expand the terms of the plea agreement. The trial

       court did not abuse its discretion when it denied his motion to dismiss.


[27]   Judgment affirmed.


       Brown, J. and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-841 | January 22, 2019   Page 17 of 17